INVESTMENT MANAGEMENT TRUST AGREEMENT

This Agreement is made as of February 27, 2018 by and between Union Acquisition
Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

WHEREAS, the Company’s registration statement on Form S-1, No. 333-222744
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

WHEREAS, Ladenburg Thalmann & Co. Inc. (“LT”) is acting as the representative of
the several underwriters in the IPO; and

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$101,000,000 ($116,150,000 if the over-allotment option is exercised in full) of
the proceeds from the IPO and a simultaneous private placement of warrants will
be delivered to the Trustee to be deposited and held in a trust account for the
benefit of the Company and the holders of the Company’s ordinary shares, par
value $0.0001 per share (“Ordinary Shares”), issued in the IPO as hereinafter
provided (the proceeds to be delivered to the Trustee will be referred to herein
as the “Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

IT IS AGREED:

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JPMorgan Chase Bank N.A. and at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

(b) Manage, supervise, and administer the Trust Account subject to the terms and
conditions set forth herein;

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), having a maturity of 180 days or less, and/or in
any open ended investment company registered under the Investment Company Act
that holds itself out as a money market fund selected by the Company meeting the
conditions of paragraph (d) of Rule 2a-7 promulgated under the Investment
Company Act, which invest only in direct U.S. government treasury obligations;
it being understood that the Trust Account will earn no interest while account
funds are uninvested awaiting the Company’s instructions hereunder and the
Trustee may earn bank credits or other consideration during such periods;

1

--------------------------------------------------------------------------------





(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

(e) Notify the Company and LT of all communications received by it with respect
to any Property requiring action by the Company;

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as, and when instructed by the Company
to do so;

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by a duly authorized
officer of the Company, affirmed by counsel for the Company and, in the case of
a Termination Letter in a form substantially similar to that attached hereto as
Exhibit A, acknowledged and agreed to by LT, and complete the liquidation of the
Trust Account and distribute the Property in the Trust Account only as directed
in the Termination Letter and the other documents referred to therein; provided,
however, that in the event that a Termination Letter has not been received by
the Trustee within the period of time provided in the Company’s Amended and
Restated Memorandum and Articles of Association, as the same may be amended from
time to time (the last day of such period being the “Last Date”), the Trust
Account shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B hereto and distributed to the Public
Shareholders within a reasonable time after the Last Date. The provisions of
this Section 1(i) may not be modified, amended or deleted under any
circumstances; and

(j) Upon receipt of a letter (an “Amendment Notification Letter”) in the form of
Exhibit C, signed on behalf of the Company, distribute to Public Shareholders
who exercised their conversion/redemption rights in connection with an amendment
to Article 48 of the Company’s Amended and Restated Memorandum and Articles of
Association (an “Amendment”) an amount equal to the pro rata share of the
Property relating to the Ordinary Shares for which such Public Shareholders have
exercised conversion rights in connection with such Amendment. The provisions of
this Section 1(j) may not be modified, amended or deleted under any
circumstances.

2

--------------------------------------------------------------------------------



2. Limited Distributions of Income from Trust Account.

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

(b) Upon written request from the Company, which may be given in connection with
the Company’s liquidation and dissolution in a form substantially similar to
that attached hereto as Exhibit E, the Trustee shall distribute to the Company
the amount of interest income earned on the Trust Account requested by the
Company to cover such liquidation and dissolution expenses up to $100,000;
provided, however, that the Company will not be allowed to withdraw interest
income earned on the Trust Account unless there is an amount of interest income
available in the Trust Account sufficient to pay the Company’s tax obligations
on such interest income.

(c) The limited distributions referred to in Sections 2(a) and 2(b) above shall
be made only from income collected on the Property. Except as provided in
Sections 2(a) and 2(b) above, no other distributions from the Trust Account
shall be permitted except in accordance with Sections 1(i) or 1(j) hereof.

(d) The Company shall provide LT with a copy of any Termination Letter,
Amendment Notification Letter, and/or any other correspondence that it issues to
the Trustee with respect to any proposed withdrawal from the Trust Account
promptly after such issuance.

3. Agreements and Covenants of the Company. The Company agrees and covenants to:

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman, Chief Executive Officer, President, Vice President, Chief
Financial Officer, Secretary or Assistant Secretary. In addition, except with
respect to its duties under Sections 1(i), 1(j), 2(a) and 2(b) above, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

(b) Subject to the provisions of Section 5 of this Agreement, hold the Trustee
harmless and indemnify the Trustee from and against any and all expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Trustee in connection with any claim, potential claim, action, suit, or other
proceeding brought against the Trustee involving any claim or in connection with
any claim or demand which in any way arises out of or relates to this Agreement,
the services of the Trustee hereunder, or the Property or any income earned from
investment of the Property, except for expenses and losses resulting from the
Trustee’s gross negligence or willful misconduct. Promptly after the receipt by
the Trustee of notice of demand or claim or the commencement of any action,
suit, or proceeding, pursuant to which the Trustee intends to seek
indemnification under this paragraph, it shall notify the Company in writing of
such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim, provided, that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which consent shall not be unreasonably
withheld. The Company may participate in such action with its own counsel;

3

--------------------------------------------------------------------------------



(c) Pay the Trustee an initial acceptance fee, an annual fee, and a transaction
processing fee for each disbursement made pursuant to Sections 2(a) and 2(b) as
set forth on Schedule A hereto, which fees shall be subject to modification by
the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees and further agreed that any fees owed to the
Trustee shall be deducted by the Trustee from the disbursements made to the
Company pursuant to Section 1(i) solely in connection with the consummation of a
Business Combination, or pursuant to Section 2(b). The Company shall pay the
Trustee the initial acceptance fee and first year’s fee at the consummation of
the IPO and thereafter on the anniversary of the Effective Date;

(d) In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination;

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement; and

(f) If the Company has an Amendment approved by its shareholders, provide the
Trustee with an Amendment Notification Letter in the form of Exhibit C providing
instructions for the distribution of funds to Public Shareholders who exercise
their conversion/redemption option in connection with such Amendment. The
Company agrees that it will not direct the Trustee to make any payments that are
not specifically authorized by this Agreement

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a) Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof, and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in, or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

4

--------------------------------------------------------------------------------



(c) Change the investment of any Property, other than in compliance with Section
1(c);

(d) Refund any depreciation in principal of any Property;

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion, or advice of
counsel (including counsel chosen by the Trustee), statement, instrument,
report, or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination, or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;

(h) File local, state, and/or federal tax returns or information returns with
any taxing authority on behalf of the Trust Account and payee statements with
the Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property;

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof);

(j) Imply obligations, perform duties, inquire, or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; or

(k) Verify calculations, qualify, or otherwise approve Company requests for
distributions pursuant to Sections 1(i), 1(j), 2(a) or 2(b) above.

5. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

5

--------------------------------------------------------------------------------



6. Termination. This Agreement shall terminate as follows:

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Sections 3(b) and
5.

7. Miscellaneous.

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers, and all other identifying information relating
to a beneficiary, beneficiary’s bank, or intermediary bank. The Trustee shall
not be liable for any loss, liability, or expense resulting from any error in
the information or transmission of the wire.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto consent to the jurisdiction and venue
of any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder. As to any claim,
cross-claim, or counterclaim in any way relating to this Agreement, each party
waives the right to trial by jury.

6

--------------------------------------------------------------------------------



(c) This Agreement may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

(d) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and 1(j) (which may not be amended under any circumstances, this Agreement
or any provision hereof may only be changed, amended, or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of LT.
The Trustee may require from Company counsel an opinion as to the propriety of
any proposed amendment. New York, Borough of Manhattan, for purposes of
resolving any disputes hereunder.

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, electronic mail, or by facsimile
transmission:

if to the Trustee, to:   Continental Stock Transfer & Trust Company 1 State
Street, 30th floor New York, New York 10004 Attn: Sharmin Carter E-mail:
scarter@continentalstock.com Fax No.: (212) 509-5150   if to the Company, to:  
Union Acquisition Corp. 400 Madison Ave, Suite 11A New York, NY 10017 Attn: Kyle
P. Bransfield, Chief Executive Officer E-mail: kbransfield@apcap.com   in either
case with a copy (which copy shall not constitute notice) to:   Ladenburg
Thalmann & Co., Inc. 277 Park Avenue, 26th Floor New York, New York 10172 Attn:
Steven Kaplan, Head of Capital Markets Facsimile: (212) 409-2169 E-mail:
skaplan@ladenburg.com

7

--------------------------------------------------------------------------------




and   Graubard Miller The Chrysler Building 405 Lexington Avenue New York, New
York 10174 Attn: David Alan Miller, Esq. Fax No.: (212) 818-8881 E-mail:
DMiller@graubard.com   and   Holland & Knight LLP 701 Brickell Avenue, Suite
3300 Miami, FL 33131 Attn: Bradley D. Houser, Esq. Fax No.: (305) 789-7799
E-mail: bradley.houser@hklaw.com

(f) This Agreement may not be assigned by the Trustee without the prior written
consent of the Company.

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.

(h) Each of the Company and the Trustee hereby acknowledge that LT is a third
party beneficiary of this Agreement.

[Signature Page Follows]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee   By:  /s/ Henry Farrell
Name: Henry Farrell Title: Vice President       UNION ACQUISITION CORP.     By:
/s/ Kyle P. Bransfield Name: Kyle P. Bransfield Title: Chief Executive Officer

9

--------------------------------------------------------------------------------



SCHEDULE A

Fee Item Time and method of payment Amount Initial acceptance fee Initial
closing of IPO by wire transfer $2,000.00 Annual fee First year, initial closing
of IPO by wire transfer; thereafter on the anniversary of the effective date of
the IPO by wire transfer or check $10,000.00 Transaction processing fee for
disbursements to Company under Section 2 Deduction by Trustee from accumulated
income following disbursement made to Company under Section 2 $250.00 Paying
Agent services as required pursuant to section 1(i) Billed to Company upon
delivery of service pursuant to section 1(i) Prevailing rates

10

--------------------------------------------------------------------------------



EXHIBIT A

[Letterhead of Company]   [Insert date]

Continental Stock Transfer
  & Trust Company
1 State Street, 30th floor
New York, New York 10004
Attn: Fran Wolf and Sharmin Carter

Re:      Trust Account No. [________] - Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Union Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of February 27, 2018 (“Trust Agreement”), this is to advise
you that the Company has entered into an agreement with [__________________] to
consummate a business combination (“Business Combination”) on or about [insert
date]. The Company shall notify you at least 48 hours in advance of the actual
date of the consummation of the Business Combination (“Consummation Date”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [__________] and to transfer the
proceeds to the above-referenced account at [_______________] to the effect
that, on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and Ladenburg Thalmann & Co. Inc. with respect to
the transfer of the funds held in the Trust Account (“Instruction Letter”). You
are hereby directed and authorized to transfer the funds held in the Trust
Account immediately upon your receipt of the counsel's letter and the
Instruction Letter, in accordance with the terms of the Instruction Letter. In
the event that certain deposits held in the Trust Account may not be liquidated
by the Consummation Date without penalty, you will notify the Company of the
same and the Company shall direct you as to whether such funds should remain in
the Trust Account and distributed after the Consummation Date to the Company.
Upon the distribution of all the funds in the Trust Account pursuant to the
terms hereof, the Trust Agreement shall be terminated.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the you of written instructions from the Company, the funds held
in the Trust Account shall be reinvested as provided in the Trust Agreement on
the business day immediately following the Consummation Date as set forth in the
notice.

11

--------------------------------------------------------------------------------




Very truly yours,   UNION ACQUISITION CORP.         By:
                                            Name: Juan Sartori Title: Chairman  
By:                                           Name: Kyle P. Bransfield Title:
Chief Executive Officer



AGREED TO AND ACKNOWLEDGED BY   LADENBURG THALMANN & CO. INC.   By:
                                                        Name: Title:

12

--------------------------------------------------------------------------------



EXHIBIT B

[Letterhead of Company]   [Insert date]

Continental Stock Transfer
  & Trust Company
1 State Street, 30th floor
New York, New York 10004
Attn: Fran Wolf and Sharmin Carter

Re:      Trust Account No. [__________] - Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Union Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of February 27, 2018 (“Trust Agreement”), this is to advise
you that the Company has been unable to effect a Business Combination with a
Target Company within the time frame specified in the Company’s Amended and
Restated Memorandum and Articles of ASsociation, as described in the Company’s
prospectus relating to its IPO. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [______________] and to transfer
the total proceeds to the Trust Checking Account at [_________] to await
distribution to the Public Shareholders. The Company has selected [____________,
20__] as the record date for the purpose of determining the Public Shareholders
entitled to receive their share of the liquidation proceeds. It is acknowledged
that no interest will be earned by the Company on the liquidation proceeds while
on deposit in the Trust Checking Account. You agree to be the Paying Agent of
record and in your separate capacity as Paying Agent, to distribute said funds
directly to the Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Memorandum and Articles of Association of
the Company. Upon the distribution of all the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated.



Very truly yours,   UNION ACQUISITION CORP.       By:
                                          Name: Juan Sartori Title: Chairman  
By:                                           Name: Kyle P. Bransfield Title:
Chief Executive Officer

cc: Ladenburg Thalmann & Co. Inc.

13

--------------------------------------------------------------------------------



EXHIBIT C

[Letterhead of Company]   [Insert date]

Continental Stock Transfer
  & Trust Company
1 State Street, 30th floor
New York, New York 10004
Attn: Fran Wolf and Sharmin Carter

Re:      Trust Account No. [________] – Amendment Notification Letter

Gentlemen:

Reference is made to the Investment Management Trust Agreement between Union
Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust Company,
dated as of February 27, 2018 (“Trust Agreement”). Capitalized words used herein
and not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

Pursuant to Section 1(j) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment to its Amended and Restated Memorandum and
Articles of Association. Accordingly, in accordance with the terms of the Trust
Agreement, we hereby authorize you to liquidate the Trust Account on [      ]
and to transfer $_____ of the proceeds of the Trust to the checking account at
[           ] for distribution to the shareholders that have requested
conversion/redemption of their shares in connection with such Amendment. The
remaining funds shall be reinvested by you as previously instructed.



Very truly yours,   UNION ACQUISITION CORP.       By:
                                          Name: Juan Sartori Title: Chairman  
By:                                           Name: Kyle P. Bransfield Title:
Chief Executive Officer

cc: Ladenburg Thalmann & Co. Inc.

14

--------------------------------------------------------------------------------



EXHIBIT D

[Letterhead of Company]   [Insert date]

Continental Stock Transfer
  & Trust Company
1 State Street, 30th floor
New York, New York 10004
Attn: Fran Wolf and Sharmin Carter

Re:      Trust Account No. [_____________]

Gentlemen:

Pursuant to Section 2(a) of the Investment Management Trust Agreement between
Union Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of February 27, 2018 (“Trust Agreement”), the Company hereby
requests that you deliver to the Company [$_______] of the interest income
earned on the Property as of the date hereof. The Company needs such funds to
pay for its tax obligations as a result of such interest income. In accordance
with the terms of the Trust Agreement, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the Company’s operating account at:

[WIRE INSTRUCTION INFORMATION]



UNION ACQUISITION CORP.       By:                                          
Name: Juan Sartori Title: Chairman   By:
                                          Name: Kyle P. Bransfield Title: Chief
Executive Officer

cc: Ladenburg Thalmann & Co. Inc.

15

--------------------------------------------------------------------------------



EXHIBIT E

[Letterhead of Company]   [Insert date]

Continental Stock Transfer
  & Trust Company
1 State Street, 30th floor
New York, New York 10004
Attn: Fran Wolf and Sharmin Carter

Re:      Trust Account No. [___________]

Gentlemen:

Pursuant to Section 2(b) of the Investment Management Trust Agreement between
Union Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of February 27, 2018 (“Trust Agreement”), the Company hereby
requests that you deliver to the Company [$_______] of the interest income
earned on the Property as of the date hereof. The Company needs such funds to
cover its liquidation and dissolution expenses. In accordance with the terms of
the Trust Agreement, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:

[WIRE INSTRUCTION INFORMATION]



Very truly yours,   UNION ACQUISITION CORP.       By:
                                          Name: Juan Sartori Title: Chairman  
By:                                           Name: Kyle P. Bransfield Title:
Chief Executive Officer

cc: Ladenburg Thalmann & Co. Inc.

16

--------------------------------------------------------------------------------